NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1670-21

BOONTON EDUCATION
ASSOCIATION and
ROBERT DAVIS,

          Petitioners-Respondents,

v.

BOARD OF EDUCATION OF
THE TOWN OF BOONTON,
COUNTY OF MORRIS,

     Respondent-Appellant.
__________________________

                   Argued October 3, 2022 – Decided October 19, 2022

                   Before Judges Whipple, Smith and Marczyk.

                   On appeal from an interlocutory order of the New
                   Jersey Commissioner of Education, Docket No. 45-
                   3/21.

                   Jonathan F. Cohen argued the cause for appellant
                   (Plosia Cohen LLC, attorneys; Jonathan F. Cohen, on
                   the briefs).

                   Richard A. Friedman argued the cause for respondents
                   Boonton Education Association and Robert Davis
            (Zazzali, Fagella, Nowak, Kleinbaum & Friedman,
            attorneys; Richard A. Friedman, of counsel and on the
            briefs; Sheila Murugan, on the briefs).

            Hasibul Haque, Deputy Attorney General, argued the
            cause for respondent New Jersey Commissioner of
            Education (Matthew J. Platkin, Attorney General,
            attorney; Sookie Bae-Park, Assistant Attorney General,
            of counsel; Hasibul Haque, on the brief).

            Steven R. Cohen argued the cause for amicus curiae
            New Jersey Education Association (Selikoff & Cohen,
            PA, attorneys; Steven R. Cohen, of counsel and on the
            brief; Keith Waldman and Hop T. Wechsler, on the
            brief).

            Katrina M. Homel, Legal Counsel, argued the cause for
            amicus curiae New Jersey School Boards Association
            (Carl Tanksley, Acting General Counsel, attorney; Carl
            Tanksley and Katrina M. Homel, on the brief).

PER CURIAM

      The issue before us is whether the Commissioner of Education

(Commissioner) has jurisdiction to consider a petition filed by the Boonton

Education Association (Association) and Robert Davis to determine whether the

Board of Education of the Town of Boonton (Board) has offered a health plan

equivalent to the New Jersey Educators' Health Plan (NJEHP) pursuant to

N.J.S.A. 18A:16-13.2. The Board appeals from the Commissioner's decision

finding it has subject matter jurisdiction to resolve the dispute. Following our

review of the record and applicable legal principles, we affirm.

                                                                          A-1670-21
                                       2
                                        I.

      In February 2021, Robert Davis' dependent son reached twenty-six years

of age. The Board terminated Davis' son's health insurance at the end of the

month, in accordance with the eligibility requirements of their private insurance

plan. The Association contends Davis' son was entitled to coverage by the

district's health insurance plan until the end of the 2021 calendar year.

      On March 25, 2021, the Association filed a petition with the New Jersey

Department of Education requesting the Commissioner to declare the Board

violated N.J.S.A. 18A:16-13.2 by failing to provide a plan equivalent to the

NJEHP and to compel the Board to provide an equivalent plan. The Board

subsequently filed a motion to dismiss for lack of subject matter jurisdiction,

and the matter was transmitted to the Office of Administrative Law (OAL) for

a hearing before an Administrative Law Judge (ALJ). The ALJ issued an initial

decision holding the Commissioner lacked jurisdiction over the subject matter

of the dispute. On November 29, 2021, the Commissioner reversed the ALJ's

decision holding the Commissioner had jurisdiction and remanded the matter for

further proceedings. The Board subsequently filed a motion for leave to file an

interlocutory appeal, which we granted.




                                                                            A-1670-21
                                        3
                                       II.

      Before us, the Board argues the Commissioner erred in determining it had

subject matter jurisdiction, because the Commissioner gave too much weight to

the fact that the underlying dispute arises from the statutory provision set forth

in Title 18A—N.J.S.A. 18A:16-13.2. The Board contends the Commissioner

lacks jurisdiction over disputes arising only tangentially out of provisions in

Title 18A, which do not involve education laws within the Commissioner's

expertise.   The Board contends the Commissioner would have to interpret

insurance statutes in Title 52 which are not education laws. Accordingly, the

Board asserts this matter should have been heard in a different forum with a

more appropriate administrative agency to interpret the complex health

insurance statute at issue. The Board primarily relies on Board of Trustees v.

La Tronica, 81 N.J. Super. 461 (App. Div. 1963), for the proposition that the

Commissioner does not necessarily have jurisdiction over all matters stemming

from Title 18A.1




1
  The Board further argues the equivalency provision of the statute only applies
to the plan design in N.J.S.A. 52:17-17.46.13(f), and there are distinctions
between benefits and eligibility issues. These arguments, however, go to the
merits of the underlying dispute and not the jurisdiction issue before us.
                                                                            A-1670-21
                                        4
      The Association counters the Board failed to offer an NJEHP-equivalent

plan in violation of N.J.S.A. 18A:16-13.2. In July 2020, the Legislature enacted

P.L. 2020, c. 44 (Chapter 44), which required all school districts to offer the

NJEHP in addition to any other plans it may offer. Additionally, for those

districts that do not participate in the School Employees' Health Benefits

Program (SEHBP), but offer health coverage through a private carrier, they must

offer a plan which is equivalent to the NJEHP. The Association notes the Board

in this matter is a non-SEHBP participant, and therefore must offer an NJEHP-

equivalent plan.

      The Association contends the plain language of Title 18A demonstrates

the Legislature intended the Commissioner to have jurisdiction when addressing

the "equivalency" issue in this matter.          The Association asserts the

Commissioner has jurisdiction to hear all controversies and disputes arising

under the education laws pursuant to N.J.S.A. 18A:6-9.         Because N.J.S.A.

18A:16-13.2 is a Title 18A statute, it is therefore a "school law" subject to the

Commissioner's jurisdiction. The Association argues because the Legislature

required boards of education to offer equivalent plans under the statute, it is an

education law issue and, therefore, the Commissioner has jurisdiction.




                                                                            A-1670-21
                                        5
      The Commissioner asserts because the Board does not participate in the

SEHBP, and Davis was covered under a private health plan provided by the

Board, it was required to provide a health plan equivalent to the NJEHP.

N.J.S.A. 18A:16-13.2.      The Commissioner notes the ALJ determined that

because the NJEHP does not set forth any provisions regarding any coverage as

part of the plan design, the Commissioner lacked jurisdiction to determine

whether the Board's plan complied with the NJEHP. The Commissioner rejected

the ALJ's decision, finding the requirement that school boards provide NJEHP-

equivalent health insurance plans if they do not participate in the SEHBP is

based on an education statute, N.J.S.A. 18A:16-13.2, rather than the statutory

requirements of the SEHBP statute, N.J.S.A. 52:14-17.46.13(f).                  The

Commissioner indicated in her decision it is presumed the Legislature intended

this distinction, and, therefore, the Commissioner had jurisdiction over whether

a non-participating board's plan is equivalent to the NJEHP.

      The Commissioner argues the Board wrongly asserts the Commissioner

lacks jurisdiction because there are issues implicated that pertain to areas outside

of the education laws and the Commissioner's expertise. She argues the issue is

not whether she has the jurisdiction to dictate the terms of a health plan or

interpret a health insurance statute outside of its plain language, but rather


                                                                              A-1670-21
                                         6
whether she has jurisdiction to determine whether the Board acted in accordance

N.J.S.A. 18A:16-13.2, which is a school law. The Commissioner contends she

has primary jurisdiction to hear and determine all controversies arising under

the school laws. Bower v. Bd. of Educ. of E. Orange, 149 N.J. 416, 420 (1997);

see also N.J.S.A. 18A:6-9. She notes the controversy at issue is whether the

Board complied with N.J.S.A. 18A:16-13.2, which requires her to confirm that

coverage comports with the terms set forth in N.J.S.A. 52:14-17.46.13(f). It

does not require her to interpret any laws or terms outside of those parameters.

      The New Jersey School Boards Association (NJSBA) argues as an amicus

the Commissioner's decision in this matter is not entitled to any special

deference because the issue before the court involves statutory interpretation,

and review is therefore de novo. In re Ridgefield Park Bd. of Educ., 244 N.J. 1,

17 (2020). The NJSBA concedes the Chapter 44 amendments do not explicitly

address the forum for resolving disputes regarding private health plans, and

because of this ambiguity, the courts should look to extrinsic sources when the

language of the statute is not clear.

      The NJSBA argues the Commissioner does not have exclusive jurisdiction

over all matters arising under Title 18A merely because the controversy involves

a claim under Title 18A and notes there are a number of carve-outs in N.J.S.A.


                                                                           A-1670-21
                                        7
18A:6-9 for issues such as higher education and school elections. The NJSBA

contends there are also various cases that stand for the proposition that the

Commissioner does not have jurisdiction over contractual claims affecting the

terms and conditions of an employment contract even when the matter directly

relates to Title 18A, such as Board of Education of the Lenape Regional High

School District v. State Department of Education, Office of Special Education

Programs, 399 N.J. Super. 595 (App. Div. 2008).

      The NJSBA further contends the Commissioner does not have expertise

in interpreting insurance statutes, and the controversy in this matter should be

deferred to another agency or court with such experience. The NJSBA further

argues Chapter 44 is split between two titles, and the statutes in Title 52 discuss

the details of the plan design, therefore suggesting the Commissioner should not

be responsible for making the equivalency determination because the

Legislature could have placed the entire Chapter 44 in Title 18A, but did not do

so. Lastly, the NJSBA indicates that at most Title 18A grants the Commissioner

authority to determine if the district has met its general obligation to provide

insurance, not to interpret plan details such as the end date of dependent

coverage.




                                                                             A-1670-21
                                        8
      The New Jersey Education Association (NJEA) asserts as amicus that

under N.J.S.A. 18A:6-9 the Commissioner has broad jurisdiction to hear and

determine all controversies and disputes arising under the school laws with very

limited exceptions. The NJEA argues the Commissioner regularly hears cases

involving tenure rights, health insurance benefits, and other issues that arise

under the school laws. The NJEA contends that if the court were to grant the

Board's request and determine the Commissioner lacks jurisdiction under

N.J.S.A. 18A: 16-13.2, and that the controversy at issue could be resolved before

multiple different agencies, it would create forum shopping, jurisdictional

uncertainty, and procedural chaos. The NJEA further submits N.J.S.A. 18A:16-

13.2 is an education statute, and whether the Board's health insurance plan was

equivalent to NJEHP is within the Commissioner's jurisdiction. The NJEA

argues this case does not involve an interpretation of complex medical insurance

statutes or require special expertise. The NJEA further notes while there are

some situations where the Commissioner lacks jurisdiction regarding issues

involving teachers, those cases do not arise from school laws.

                                      III.

      Ordinarily, our review of a final decision from an administrative agency

is limited. In re Adoption of Amendments to Ne., Upper Raritan, Sussex Cty.


                                                                           A-1670-21
                                       9
& Upper Del. Water Quality Mgmt. Plans, 435 N.J. Super. 571, 582 (App. Div.

2014). "A court may reverse only if it 'conclude[s] that the decision of the

administrative agency is arbitrary, capricious, or unreasonable, or is not

supported by substantial credible evidence in the record as a whole.'" Ibid.

(alteration in original) (quoting J.D. v. N.J. Div. of Dev. Disabilities, 329 N.J.

Super. 516, 521 (App. Div. 2000)). We are, however, not "bound by the agency's

interpretation of a statute or its determination of a strictly legal issue." Ardan

v. Bd. of Rev., 231 N.J. 589, 604 (2018) (quoting US Bank, N.A. v. Hough, 210

N.J. 187, 200 (2012)).      "[If] an agency's determination . . . is a legal

determination, [the appellate court's] review is de novo." L.A. v. Bd. of Educ.

of Trenton, Mercer Cty., 22 N.J. 192, 204 (2015). Here, "[t]he determination of

whether an administrative agency has jurisdiction over a particular matter 'is one

of statutory construction, that is, determining the legislative intent. '" Borough

of Haledon v. Borough of N. Haledon, 358 N.J. Super. 289, 298 (App. Div.

2003) (quoting Hinfey v. Matawan Reg'l Bd. of Educ., 77 N.J. 514, 529 (1978)).

      "The Legislature's intent is the paramount goal when interpreting a statute

and, generally, the best indicator of that intent is the statutory language."

DiProspero v. Penn, 183 N.J. 477, 492 (2005) (citing Frugis v. Bracigliano, 177

N.J. 250, 280 (2003)). Furthermore, "[w]e ascribe to the statutory words their


                                                                            A-1670-21
                                       10
ordinary meaning and significance . . . and read them in context with related

provisions so as to give sense to the legislation as a whole." Ibid. (first citing

Lane v. Holderman, 23 N.J. 304, 313 (1957); then citing Chasin v. Montclair

State Univ., 159 N.J. 418, 426–27 (1999)). More importantly, "[i]t is not the

function of this Court to 'rewrite a plainly-written enactment of the Legislature

. . . or presume that the Legislature intended something other than that expressed

by way of the plain language.'" Ibid. (quoting O'Connell v. State, 171 N.J. 484,

488 (2002)). Simply put, "[w]e cannot 'write in an additional qualification

which the Legislature pointedly omitted in drafting its own enactment,' . . . or

'engage in conjecture or surmise which will circumvent the plain meaning of the

act.'" Ibid. (first quoting Craster v. Bd. of Comm'rs of Newark, 9 N.J. 225, 230

(1952); then quoting In re Closing of Jamesburg High Sch., 83 N.J. 540, 548

(1980)). Therefore, "[o]ur duty is to construe and apply the statute as enacted."

Ibid. (quoting In re Closing of Jamesburg High Sch., 83 N.J. at 548).

Furthermore, "'the Legislature is presumed to be aware of judicial construction

of its enactments,' and . . . 'a change of language in a statute ordinarily implies

a purposeful alteration in [the] substance of the law[.]'" Ibid. (first quoting N.J.

Democratic Party, Inc. v. Samson, 175 N.J. 178, 195 n.6 (2002); then quoting

Nagy v. Ford Motor Co., 6 N.J. 341, 348 (1951)).


                                                                              A-1670-21
                                        11
      Guided by these principles, we are satisfied the Commissioner has

jurisdiction under the facts of this case. We start our analysis by recognizing

the broad powers given to the Commissioner as set forth in N.J.S.A. 18A:6-9,

which provides, in pertinent part, "[t]he [C]ommissioner shall have jurisdiction

to hear and determine . . . all controversies and disputes arising under the school

laws. . . ." (emphasis added).      Our courts have similarly recognized this

comprehensive authority.      "The Commissioner . . . has fundamental and

indispensable jurisdiction over all disputes and controversies arising under the

school laws." Hinfey, 77 N.J. at 525 (citing N.J.S.A. 18A:6-9). In this respect,

the Court has repeatedly "reaffirmed the great breadth of the Commissioner's

powers." Ibid. (quoting Dunellen Bd. of Educ. v. Dunellen Educ. Ass'n, 64 N.J.

at 23). In Sukin v. Northfield Board of Education, the court noted, "[w]e are

equally satisfied that the Commissioner has additional incidental jurisdiction to

determine issues arising under [other statutes (such as the Open Public Meetings

Act)] as they relate to controversies under the school laws." 171 N.J. Super.

184, 187 (App. Div. 1979) (citations omitted).

      The Legislature recently adopted N.J.S.A. 18A:16-13.2 by passing

Chapter 44, which provides, "[a] board of education . . . providing health care

benefits coverage . . . in accordance with P.L. 1979, c. 391 (C.18A:16-12 et seq.)


                                                                             A-1670-21
                                       12
shall offer to its employees, and their dependents . . . the equivalent of the

[NJEHP] as that plan design is described in subsection f. of section 1 of P.L.

2020, c. 44 (C.52:14-17.46.13)." Specifically, pursuant to N.J.S.A. 18A:16-13.2

if a local board of education does not participate in the SEHBP, the board may

select any health insurance company to provide coverage that is equivalent to

the NJEHP, as required under N.J.S.A. 52:14-17.46.13(f). It is the application

of this "equivalency" provision, and who is responsible for hearing and deciding

controversies stemming from this section of the statute, that is at issue before

us.

      We presume the Legislature intentionally placed this provision in Title

18A, notwithstanding the Board's argument that it may have been a mistake.

"Ordinarily, we are enjoined from presuming that the Legislature intended a

result different from the wording of the statute or from adding a qualification

that has been omitted from the statute." DiProspero, 183 N.J. at 493. We

determine we also should not presume the Legislature intended to place this

statute in a different Title. Although not dispositive on the issue of jurisdiction

in every situation, the Association's argument, here, is persuasive given the

amendment's placement in Title 18A coupled with the Commissioner's broad

authority to resolve disputes involving school laws. N.J.S.A. 18A:6-9. We


                                                                             A-1670-21
                                       13
recognize the Commissioner must look to Title 52 to address issues in the

underlying case, but that does not divest the Commissioner of her authority when

the Legislature designed and implemented the statutory scheme knowing it

would require the Commissioner to consider the equivalency issue by referring

to plans in Title 52.   Moreover, nowhere in N.J.S.A. 18A:16-13.2 did the

Legislature indicate disputes arising under this provision must be addressed by

an agency other than the Commissioner. This does not end our inquiry.

      We know from the language in N.J.S.A. 18A:6-9 the Legislature

understood it could limit the Commissioner's authority to preside over certain

limited disputes as it had done in the past. N.J.S.A. 18A:6-9 specifically states

the Commissioner shall not have jurisdiction regarding "higher education, or . . .

the rules of the State board or of the commissioner." Additionally, the statute

provides, "[f]or the purposes of this Title, controversies and disputes concerning

the conduct of school elections shall not be deemed to arise under the school

laws." Ibid. So, while the Legislature had previously limited the jurisdiction of

the Commissioner by implementing certain carve-outs, it did not do so for the

purposes of the equivalency issue under N.J.S.A. 18A:16-13.2.

      While our courts have at times determined the Commissioner did not have

jurisdiction in certain limited circumstances, none of those cases involved facts


                                                                            A-1670-21
                                       14
similar to this case or in any way deal the provisions of N.J.S.A. 18A:16-13.2.

For example, the Court in La Tronica, relied upon by the Board, addressed the

issue of whether the Commissioner of Education had jurisdiction to review the

rulings of the Board of Trustees of the Teachers' Pension and Annuity Fund and

whether the proper procedure would instead have been a direct appeal to the

appellate division. 81 N.J. Super. at 461. In La Tronica, we noted the issue of

whether to award retirement allowances based on extra compensation paid to

certain teachers during their final year of employment preceding retirement fell

clearly within the purview Board of Trustees of the Teachers' Pension and

Annuity Fund pursuant to N.J.S.A. 18:13-112.60. Id. at 468.2 The case before

us is afield from La Tronica, because there is statutory authority pursuant to

N.J.S.A. 18A: 16-13.2 for who had jurisdiction to hear and decide the dispute.

      Similarly, NJSBA's reliance on Lenape is unavailing.           There, we

concluded the school board had no right of appeal to the Commissioner of

Education from the Office of Special Education Programs' (OSEP) final decision

regarding complaints of violations of the Individuals with Disabilities Education


2
  We further noted the Commissioner "attempted . . . to pass on the validity of
a ruling by the Board of Trustees, another duly constituted State agency—a
procedure we deem not only contrary to statute and case law, but to our rules."
Id. at 468.


                                                                           A-1670-21
                                      15
Act, where the regulations issued by the department did not include any right of

administrative review from the final decision of OSEP. 399 N.J. Super. at 602.

Here, there are no such controlling regulations limiting the Commissioner's

jurisdiction.

      In short, we conclude the Commissioner has jurisdiction to hear and

decide this dispute.3 We express no opinion on the merits of the underlying case

regarding Davis' dependent's coverage and the equivalency issue. To the extent

we have not otherwise addressed the arguments advanced on appeal, they lack

sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




3
  An adverse final agency decision is, of course, appealable as of right to this
court. See R. 2:2-3(a)(2).
                                                                          A-1670-21
                                      16